Exhibit 10.28

AGREEMENT AND RELEASE

               THIS AGREEMENT is made on the 13th day of November, 2003, by and
among Stephen G. Tirney, (hereinafter called “Employee”) and PMA Capital
Insurance Company and PMA Re Management Company all former and present parents,
direct and indirect subsidiaries and affiliates of PMA Capital Insurance Company
and PMA Re Management Company and its former and present employees, officers,
directors, shareholders, agents, successors and assigns (hereinafter called
“Employer”).

RECITAL

               WHEREAS, Employer has determined to eliminate Employee's
position; and

               WHEREAS, Employee and Employer have agreed to enter into this
Agreement and Release (“Agreement”) to resolve any and all issues that may exist
between them concerning Employee’s employment and separation from employment.

               NOW THEREFORE, Employer and Employee, for good and valuable
consideration, and intending to be legally bound, agree as follows:

               1.  Termination Date. Employee's employment with Employer and its
affiliates shall terminate effective on the earlier January 11, 2004 or the
successful completion of any and all contemplated business transactions
involving the PMA Capital Insurance Company and/or the PMA Capital Corporation.

               2.  Severance Pay.

                             a) Employer shall provide severance pay to Employee
in an amount equal to the greater of: (i) four (4) weeks or (ii) two (2) weeks
for each year of service up to a maximum of one (1) year.

                             b) Based on the foregoing, Employer shall provide
severance pay to Employee in the sum of $450,000, less all applicable
withholding taxes and other deductions (“Severance Pay”). The Severance Pay
shall be payable in a lump sum within the next normal pay period following the
Effective Date of this Agreement as provided in paragraph 21, provided Employee
signs and returns this Agreement on or before December 29, 2003, and does not
revoke the same as provided in paragraph 21.

                             c) If Employee dies before all amounts due Employee
under this paragraph 2 have been paid to Employee, then Employer will pay any
remaining amounts due Employee to Employee’s surviving spouse, or if there is no
surviving spouse, to Employee’s estate, in a lump sum within 90 calendar days
after the date of death.



--------------------------------------------------------------------------------



               3.  Benefits. Except as otherwise set forth in sub-paragraphs a)
through c) below, all of Employee’s employee benefits, including, but not
limited to, health, welfare and disability benefits, shall terminate as of the
Termination Date.

                             a) Employee’s Group Term Life Insurance, Dependent
Child Life Insurance and Spousal Life Insurance group coverages will terminate
on the Termination Date. Employee may convert all or part of these group
coverages to non-group coverages provided that Employee shall be responsible for
the payment of all premiums after the Termination Date.

                             b) In the event Employee elects to continue health
insurance coverage through the Consolidated Omnibus Budget Reconciliation Act,
as amended (“COBRA”), and returns this executed Agreement, and further does not
revoke this Agreement within the revocation period, Employer will, during the
Severance Period (“Continuation Period”), continue to pay the same monthly
subsidy of the premiums for such insurance continuation as was being paid by
Employer prior to the Termination Date. Thereafter, Employee must make timely
premium payments under COBRA for such health insurance coverage in order to
maintain the health insurance at 102% of Employer’s cost of coverage.
Notwithstanding the foregoing, Employer has no obligation to pay the premiums
for such health insurance coverage in the event that Employee is eligible to
receive and/or obtain alternative health insurance coverage after the
Termination Date.

                             c) The Continuation Period for payment of health
insurance premiums under this Agreement shall be deemed to run concurrently with
the continuation period federally mandated by COBRA (generally 18 months), or
any other legally mandated federal, state, or local coverage period for benefits
provided to terminated employees under the health care plan. The COBRA
continuation period will be deemed to commence on the first day of the calendar
month following the month of Employee’s separation from Employer, whether or not
COBRA coverage is actually elected at such time or deferred until the expiration
of the Continuation Period. Notwithstanding the foregoing, COBRA coverage will
only be available if Employee is eligible for COBRA coverage elected in the time
and manner prescribed, and Employee timely remits Employee’s payments of the
premiums, as required, for COBRA coverage.

                             d) Nothing in this paragraph 3 will affect the
Employee’s vested benefits, if any, under PMA Capital Corporation’s qualified
and non-qualified employee plans; the existence, amount, and payment of such
benefits shall be determined pursuant to the applicable provisions of the
applicable plans, which are described on the Summary of Benefits, attached as
Exhibit “B.”

               4.  Vacation Pay. Payment for accrued unused, vacation days will
be made as soon as practicable after the Termination Date. Employees who
participate in the Paid Personal Time program will be reimbursed for any amounts
paid for days not used. Employee agrees that the amount of Severance Pay defined
in paragraph 2(a) to which the Employee would be eligible will be reduced by any
amounts due from the Employee for days used, but not fully paid for, under the
Paid Personal Time program.



2



--------------------------------------------------------------------------------

               5.  Unemployment Compensation. If Employee elects to file a claim
for unemployment compensation benefits and a determination is made in Employee’s
favor, Employer will not contest Employee’s eligibility. Employer will, upon
request, confirm the termination of Employee’s employment.

               6.  Business Expenses. Employer agrees to reimburse Employee for
normal, pre-approved, business expenses incurred prior to the Termination Date;
provided that Employee submits appropriate and complete documentation that is
satisfactory to Employer to support Employee’s claim for such reimbursement and
requests such reimbursement upon acceptance of this Agreement. Employee warrants
that Employee has surrendered any and all credit cards issued to Employee
through Employer on or prior to the date hereof, and shall not incur any
additional expenses on behalf of Employer nor seek reimbursement therefor after
the date of this Agreement.

               7.  Referrals of Employment. All referrals for verification of
employment should be directed solely to Vincent T. Donnelly, Office of the
President, PMA Capital Corporation. In keeping with Company policy, no details
relating to Employee’s past employment with Employer beyond title, dates of
employment and verification of annual salary will be discussed with any
potential employer.

               8.  Agreements and Covenants. Employee agrees that:

                             a) Employee has no claim to, nor will Employee seek
or receive, any other money or consideration from Employer or its parent, PMA
Capital Corporation, its past or present direct or indirect subsidiaries or its
related corporations, companies, or divisions (hereinafter collectively referred
to as “Affiliates”) except as provided in this Agreement.

                             b) Employee will return to Employer on or before
the Termination Date any company property including, but not limited to,
company-provided automobile, cell telephones, identification cards, access
cards, personal laptop computers, company manuals, equipment, records and files,
including any and all copies of same. As well as electronic and paper records
whether or not they are stored on the Employer’s premises, Employer’s equipment
or Employee’s equipment.

                             c) Employee will not disclose or make known to
anyone (other than in the good faith performance of Employee’s services to
Employer or its Affiliates before the Termination Date) other than employees of
Employer or its Affiliates, or use for Employee’s benefit, or the benefit of any
corporation, firm, entity or person unrelated to Employer or its Affiliates any
knowledge, information or materials belonging to Employer or its Affiliates
about their products, services, know-how, customers, business plans or
financial, marketing, pricing, compensation and other proprietary matters
(“Confidential Information”), whether or not subject to trademark, copyright,
trade secret or other protection, which was made known to Employee (whether or
not with the knowledge and permission of Employer or its Affiliates, whether or
not developed, devised or otherwise created in whole or in part by the efforts
of Employee and whether or not a matter of public knowledge unless as a result
of authorized disclosure) by reason of Employee’s employment by Employer or its
Affiliates. However, after such Confidential Information has become public
knowledge, Employee shall have no further obligation under this paragraph
regarding that publicly known Confidential Information so long as Employee was
in no manner responsible, directly or indirectly, for permitting such
Confidential Information to become public knowledge without the consent of
Employer or the applicable Affiliate.



3



--------------------------------------------------------------------------------

                             d) Employee will not make any public or private
statements or other utterances, written or oral, or act in any manner that is
intended to, or does in fact disparage or damage the goodwill of the business of
Employer or its Affiliates, or the business or personal reputation of any of its
directors, officers, agents or employees, clients or suppliers.

                             e) A violation on the part of the Employee of the
covenants contained in paragraphs (c) or (d) above will cause irreparable damage
to Employer and its Affiliates such that it is and will be impossible to
estimate or determine the damage that will be suffered by Employer or its
Affiliates in the event of a breach by the Employee of such covenants.
Therefore, the Employee further agrees that Employer shall be entitled, as a
matter of course, to an injunction out of any court of competent jurisdiction,
restraining any further violation of such covenant or covenants by the Employee.
This right to an injunction shall be in addition to all other rights and
remedies afforded by law and under this Agreement.

               9.  Release. Employee, for him or her self, and Employee’s
executors, administrators, heirs and assigns:

                             a) For and in consideration of the monies and
benefits provided to Employee by Employer, as more fully described in this
Agreement, and for other good and valuable consideration, Employee hereby fully
waives, releases, and forever discharges Employer, PMA Capital Insurance
Company, PMA Re Management Company and PMA Capital Corporation, and each and all
of their past and present subsidiaries, parent and related corporations,
companies and divisions, and their past and present respective officers,
directors, shareholders, trustees, employees, attorneys, agents and affiliates,
and their predecessors, successors and assigns (hereinafter collectively
referred to as “Releasees”) of and from any and all rights, debts, claims,
actions, liabilities, agreements, damages, or causes of action (hereinafter
collectively referred to as “claims”), of whatsoever kind or nature, whether in
law or equity, whether known or unknown, that Employee ever had or now has in
any capacity, either individually, or as a director, officer, representative,
agent or employee of Releasees against any or all of the Releasees, for, upon,
or by reason of any cause, matter, thing or event whatsoever occurring at any
time up to and including the date Employee signs this Agreement. Employee
acknowledges and understands that the claims and rights being released in this
paragraph include, but are not limited to, all claims and rights arising from or
in connection with any agreement of any kind Employee may have had with any of
the Releasees, or in connection with Employee’s employment or termination of
employment, all claims and rights for wrongful discharge, breach of contract,
either express or implied, interference with contract, emotional distress, back
pay, front pay, benefits, fraud, misrepresentation, defamation, claims and
rights arising under the Civil Rights Acts of 1964 and 1991, as amended, (which
prohibits the discrimination in employment based on race, color, national
origin, religion or sex), the Americans with



4



--------------------------------------------------------------------------------

Disabilities Act (ADA), as amended (which prohibits discrimination in employment
based on disability), the Age Discrimination in Employment Act (ADEA), as
amended (which prohibits age discrimination in employment), the National Labor
Relations Act, the Fair Labor Standards Act, the Employee Retirement Income Act
of 1974 (ERISA), as amended the Family and Medical Leave Act (FMLA), as amended,
the Pennsylvania Wage and Hour Laws, the Pennsylvania Wage Payment and
Collection Law, the Pennsylvania Human Relations Act, the Health Insurance
Portability and Accountability Act (HIPPA), and any and all other claims or
rights whether arising under federal, state, or local law, rule, regulation,
constitution, ordinance or public policy. Employees agree that Employee will not
initiate any civil complaint or institute any civil lawsuit, or file any
arbitration against Releasees, or any one of them, based on the fact or
circumstance occurring up to and including the date of the execution by Employee
of this Agreement.

                             b) Employee hereby agrees to waive any provisions
of state or federal law that explicitly or implicitly would prevent the
application of this Agreement to claims which Employee does not know of or
expect to exist in Employee’s favor at the time of executing this Agreement
which, if known by Employee, would have materially affected his decision to
execute this Agreement. In addition, Employee hereby agrees to waive any
provisions of state or federal law which might require a more detailed
specification of the claims being released pursuant to the provisions of this
Agreement.

               10.  Limitation on Release. Notwithstanding anything to the
contrary set forth herein, Employee does not hereby release Employer from any
obligation to indemnify Employee for third-party claims to which he may be
entitled in the future in accordance with Employer’s Bylaws or pursuant to any
insurance policies of the Employer covering directors and officers of the
Employer.

               11.  No Lawsuits. Employee understands and acknowledges that
Employer’s purpose for entering into this Agreement is to avoid any civil
litigation or filing of arbitration by Employee. Therefore, in the event the
Employee has filed or files any civil complaint, institutes any civil lawsuit,
or initiates or continues any civil action whatsoever, for a claim that is being
released under paragraph 9 (excepting only an action to compel compliance by
Employer with this Agreement) against any of the Releasees, the Employee shall
pay back to Employer Seventy-Five percent (75%) of all monies received or paid
out under paragraphs 2 and 3(b), and any other thing of value received under
this Agreement to that date, with the maximum amount of interest allowed by law
compounded annually, and to pay Releasees their costs and attorney’s fees in
such action. With respect to the Employee’s obligations to the Releasees under
paragraph 9, the Releasees shall also have the right of set-off against any
obligation to the Employee whether or not under this Agreement. The provisions
of this paragraph 10 shall be inapplicable in any matters regarding the ADEA.

               12.  Cooperation. Employee agrees to cooperate fully with
Employer, its legal counsel and/or insurance carrier in the defense of any
claim, suit, action, charge, complaint or controversy arising out of the
Employee’s employment or area of responsibility (including depositions, hearings
and judicial proceedings, if necessary). Such cooperation includes, but is not
limited to, meeting with Employer personnel and/or its attorneys in order



5



--------------------------------------------------------------------------------

to prepare for any such deposition, hearing or judicial proceeding. Employee
acknowledges that Employee has advised Employer’s legal counsel completely and
candidly of all facts that Employee is personally aware of that constitutes or
might reasonably constitute violations of Employer’s ethical standards, legal or
regulatory obligations.

               13.  No Contract of Employment. This Agreement does not create
and is not evidence of a contract of employment between Employee and Employer.
Employee understands, as does Employer, that the employment relationship has at
all times been one of employment-at-will, with either party having the right to
terminate the employment relationship at any time with or without cause. Such
mutual right of termination has been in full force and effect throughout the
entire period of Employee’s employment with Employer.

               14.  Reemployment. If the Employee should, at any time, following
the execution of this Agreement, become re-employed by the Employer, its past
and present parent, affiliates, or direct and indirect subsidiaries, Employee
agrees to provide timely notice to Employer of such employment. All amounts
payable under this Agreement and Release shall terminate as of the effective
date of such employment, and Employee will be required, as condition precedent
to re-employment to return to Employer a pro-rata portion of any amounts paid to
Employee by Employer under this Agreement and Release.

               15.  No Legal Liability. Employee agrees that the payments made
and other consideration received pursuant to this Agreement are not to be
construed as an admission of legal liability by Releasees or any one of them and
that no person or entity shall utilize this Agreement or the consideration
received pursuant to this Agreement as evidence of any admission of liability
since Releasees expressly deny liability. Employer is entering into this
Agreement solely for the purpose of effectuating a mutually satisfactory
severance of Employee’s employment.

               16.  Confidential Agreement. Employee agrees that the terms of
this Agreement shall remain confidential and shall not be disclosed or
publicized under any circumstances to any other person or entity (other than
appropriate governmental officials, or Employee’s spouse, counsel and
accountant) unless authorized, in writing, by Employer or as otherwise ordered
by a court of competent jurisdiction or permitted by law.

               17.  Severability. Should any clause of this Agreement be found
to be in violation of law, or ineffective or barred for any reason whatsoever,
the remainder of the Agreement shall continue in full force and effect; provided
however, that if any release, waiver or agreement set forth or referred to in
this Agreement, including, but not limited to, those set forth in paragraphs 8,
9 and 11, is declared to be invalid, illegal or unenforceable, in whole or in
part, Employer shall have the right to elect to consider its obligations under
this Agreement to be null and void as of the date of execution of this Agreement
and, in such case, any payments or benefits that had been afforded under this
Agreement shall be returned to Employer with the maximum amount of interest
permitted by law, compounded annually, except to the extent inconsistent with
the ADEA.

               18.  Remedies Cumulative. The Employee agrees that the remedies
under paragraphs 8, 11 and 17 shall not constitute or be construed to constitute
liquidated damages



6



--------------------------------------------------------------------------------

and shall not in any way cancel or impair any right or remedy at law or equity
which Employer may otherwise have.

               19.  No Assignment. The rights and obligations conferred
hereunder shall not be subject to assignment without the prior consent of both
Employee and Employer.

               20.  Exclusive Agreement. Employee affirms that the only
consideration for the signing of this Agreement is the terms stated herein and
that no other representations, promises or agreements of any kind have been made
to Employee by any person or entity whatsoever to cause Employee to sign this
Agreement. Employee and Employer affirm that this Agreement sets forth the
entire agreement between the parties with respect to the subject matter
contained herein and supersedes all prior or contemporaneous agreements or
understandings between the parties with respect to employment and/or the subject
matter contained herein. No alteration or other modification of this Agreement
shall be effective unless made in writing and signed by both parties.

               21.  Acknowledgement. Employee acknowledges that Employee has
read this Agreement and that Employer has recommended and advised Employee to
consult with an attorney prior to executing this Agreement. Employee further
acknowledges that Employee has been given a period of forty-five (45) days
within which to consider this Agreement before executing it, and that if
Employee does so before the end of such period, Employee does so of Employee’s
own free will and with the full knowledge that Employee could have taken the
full period. In the event Employee desires to execute this Agreement prior to
the end of the forty-five (45) day period, Employee shall also execute and
provide to the Employer an endorsement as provided in Exhibit “A”. If Employee
does not execute the Agreement on or before December 29, 2003, the offer by
Employer to enter into this Agreement shall automatically be withdrawn, and this
Agreement shall be deemed null and void without any further action by Employer.

               22.  Effective Date. This Agreement will not become effective or
enforceable until after seven (7) days after Employee executes it without
revocation. Employee may revoke this Agreement within the seven (7) day period
by sending written notice to Employer, Attention: John N. Stulak, Vice
President, PMA Insurance Group, but such notice must be received within that
seven (7) day period to be valid. If the Employee so revokes this Agreement, the
offer of the terms contained herein shall be automatically withdrawn, and this
Agreement shall be deemed null and void without any further action by Employer.
If revocation is not received within the seven (7) day period referred to above,
this Agreement will go into effect on the first business day immediately
following the expiration of that seven (7) day period (“Effective Date”).

               23.  Affirmation. Employee affirms that (a) Employee has
carefully read the foregoing Agreement, (b) Employee fully understands the
meaning, intent, and consequences of this document, (c) Employee has signed the
Agreement voluntarily, knowingly and without any force and coercion, and (d)
Employee intends to be bound by the promises contained in this Agreement for the
consideration stated in the Agreement and (e) Employee agrees that the total
compensation provided under this Agreement and Release includes compensation and
consideration that is not required by the policies and procedures



7



--------------------------------------------------------------------------------

of Employer, its past or present parent, direct and indirect subsidiaries or
affiliates and such compensation and consideration are not something to which
Employee was or is indisputably entitled, but is solely being provided to
Employee in consideration of Employee’s full, final and complete release of any
and all rights and claims under this Agreement and Release and Employee’s
complete and timely performance of all of the Employee’s obligations that are
contained within this Agreement and Release.

               24.  Withholding Taxes. All applicable federal, state and local
withholding taxes shall be withheld from the payments made to Employee under and
in connection with this Agreement.

               25.  Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

               26.  Successors and Assigns. All covenants and other agreements
in this Agreement contained by or on behalf of the parties hereto shall bind and
inure to the benefit of their respective successors, heirs and assigns.

               27.  Governing Law. This Agreement shall be interpreted and
enforced pursuant to the internal laws of the Commonwealth of Pennsylvania.

               28.  Waiver. No term or provision of this Agreement may be
changed, waived, discharged, or terminated orally, but only by an instrument in
writing signed by all parties hereto.

               29.  Notices. All notices or other communications hereunder shall
be in writing and addressed as follows:

                             To Employer:

PMA Capital Insurance Company and
PMA Re Management Company
1735 Market Street, Suite 2800
Philadelphia, PA 19103-7590
Attention: John N. Stulak

                             To Employee:

Stephen G. Tirney
418 Kerr Lane
Springfield,
PA 19064

or to such other addresses or persons as the parties, from time to time, may
furnish one another by notice given in accordance with this paragraph. All
notices or other communications addressed pursuant to this paragraph 27 and
sent: (i) via facsimile or



8



--------------------------------------------------------------------------------

personal delivery shall be effective when received; and (ii) via first-class
mail, postage pre-paid or overnight mail shall be effective when properly
deposited.







9



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT AND RELEASE, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
AGREEMENT AND RELEASE, UNDERSTAND IT AND ARE VOLUNTARILY ENTERING INTO IT.

PLEASE RETAIN A COPY OF THIS AGREEMENT AND RELEASE FOR YOUR RECORDS.

AGREED TO AND ACCEPTED BY:

EMPLOYEE

___/s/ Steven G. Tirney____________
Employee's Signature

___Steven G. Tirney______________
Employee's Name (Print)

____11-21-03___________________
Date

PMA Re MANAGEMENT COMPANY

By its:  /s/ William E. Hitselberger
Officer's Signature

William E. Hitselberger
Officer's Name (Print)

Vice President and Treasurer
Officer's Title

November 13, 2003
Date

PMA CAPITAL INSURANCE COMPANY

By its:  /s/ Vincent T. Donnelly
Officer's Signature

Vincent T. Donnelly
Officer's Name (Print)

Office of the President
Officer's Title

November 13, 2003
Date



10



--------------------------------------------------------------------------------

EXHIBIT A

ENDORSEMENT

                             I, ___________________________ [print name], hereby
acknowledge that I have been advised that I have forty-five (45) days in which
to consider the foregoing Agreement and Release and voluntarily chose to sign
the Agreement and Release prior to the expiration of the 45-day period.

                             I declare under penalty of perjury under the laws
of the Commonwealth or State of _______________________________ [State or
Commonwealth where you are signing this document] that the foregoing is true and
correct.

                             EXECUTED this ________________ day of
______________________ ,2003 at ___________________ , [State or Commonwealth
where you are signing this document].




_______________________    
Employee’s Signature



11

